Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the combination of the c-met inhibitor, INC280 with the antibody comprising the heavy chain of SEQ ID NO:2 and the light chain of SEQ ID NO:3.  It is noted that the anti-PD-1 antibody of nivolumab comprises the heavy chain of SEQ ID NO:2 and the light chain of SEQ ID NO:3.  The combination is not obvious over the prior art because the instant specification teaches that the combination is synergistic with respect to in vivo and in vitro anti-tumor response (page 60, lines 12-15).  The synergism is unpredictable and therefore an unexpected result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643